

 
Exhibit 10.13
 
ARDENT MINES LIMITED


STOCK OPTION PLAN


 
This Stock Option Plan (the “Option Plan”) provides for the grant of options to
acquire shares of common stock, $0.00001 par value (the “Common Stock”), of
ARDENT MINES LIMITED, a Nevada corporation (the “Company”). Stock options
granted under this Option Plan that qualify under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), are referred to in this Option
Plan as “Incentive Stock Options.” Incentive Stock Options and stock options
that do not qualify under Section 422 of the Code (“Non-Qualified Stock
Options”) granted under this Option Plan are referred to as “Options.”
 

 
1.
PURPOSES.

 
The purposes of this Option Plan are to retain the services of valued key
employees of the Company, its subsidiaries and such other affiliates as the Plan
Administrator shall select in accordance with Section 3 below; to encourage such
persons to acquire a greater proprietary interest in the Company, thereby
strengthening their incentive to achieve the objectives of the shareholders of
the Company; and to serve as an aid and inducement in the hiring of new
employees.
 

 
2.
ADMINISTRATION.

 
This Option Plan shall be administered by the Board of Directors of the Company
(the “Board”) if each director is an “outside director” (as defined below). If
all directors are not outside directors, the Option Plan shall be administered
by a committee designated by the Board and composed of two (2) or more members
of the Board that are “non-employee directors” and “outside directors” (as
defined below), which committee (the “Committee”) may be the compensation
committee or a separate committee especially created for this purpose. The term
“non-employee director” shall have the meaning assigned to it under Rule 16b-3
(as amended from time to time) promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any successor rule or regulatory
requirement. The term “outside director” shall have the meaning assigned under
Section 162(m) of the Code (as amended from time to time) and the regulations
(or any successor regulations) promulgated thereunder (“Section 162(m) of the
Code”). The Committee shall have the powers and authority vested in the Board
hereunder (including the power and authority to interpret any provision of this
Option Plan or of any Option). The members of any such Committee shall serve at
the pleasure of the Board. A majority of the members of the Committee shall
constitute a quorum, and all actions of the Committee shall be taken by a
majority of the members present. Any action may be taken by a written instrument
signed by all of the members of the Committee and any action so taken shall be
fully effective as if it had been taken at a meeting. The Board, or any
committee thereof appointed to administer the Option Plan, is referred to herein
as the “Plan Administrator.”
 
Subject to the provisions of this Option Plan, and with a view to effecting its
purpose, the Plan Administrator shall have sole authority, in its absolute
discretion, to (a) construe and interpret this Option Plan; (b) define the terms
used in this Option Plan; (c) prescribe, amend and rescind rules and regulations
relating to this Option Plan; (d) correct any defect, supply any omission or
reconcile any inconsistency in this Option Plan; (e) grant Options under this
Option Plan; (f) determine the individuals to whom Options shall be granted
under this Option Plan and whether the Option is an Incentive Stock Option or a
Non-Qualified Stock Option; (g) determine the time or times at which Options
shall be granted under this Option Plan; (h) determine the number of shares of
Common Stock subject to each Option, the exercise price of each Option, the
duration of each Option and the times at which each Option shall become
exercisable; (i) determine all other terms and conditions of Options; and
(j) make all other determinations necessary or advisable for the administration
of this Option Plan. All decisions, determinations and interpretations made by
the Plan Administrator shall be binding and conclusive on all participants in
this Option Plan and on their legal representatives, heirs and beneficiaries.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARDENT MINES LIMITED STOCK OPTION PLAN

--------------------------------------------------------------------------------

 
  
The Board or the Committee may delegate to one or more executive officers of the
Company the authority to grant Options under this Option Plan to employees of
the Company who, on the Date of Grant, are not subject to Section 16(b) of the
Exchange Act with respect to the Common Stock (“Non-Insiders”), and are not
“covered employees” as such term is defined for purposes of Section 162(m) of
the Code (“Non-Covered Employees”), and in connection therewith the authority to
determine: (a) the number of shares of Common Stock subject to such Option;
(b) the duration of the Option; (c) the vesting schedule for determining the
times at which such Option shall become exercisable; and (d) all other terms and
conditions of such Options. The exercise price for any Option granted by action
of an executive officer or officers pursuant to such delegation of authority
shall not be less than the fair market value per share of the Common Stock on
the Date of Grant. Such delegation of authority shall not include the authority
to accelerate the vesting, extend the period for exercise or otherwise alter the
terms of outstanding Options. The term “Plan Administrator” when used in any
provision of this Option Plan other than Sections 2, 5(m), 5(n) and 12 shall be
deemed to refer to the Board or the Committee, as the case may be, and an
executive officer who has been authorized to grant Options pursuant thereto,
insofar as such provisions may be applied to persons that are Non-Insiders and
Non-Covered Employees and Options granted to such persons.
 

 
3.
ELIGIBILITY.

 
Incentive Stock Options may be granted to any individual who, at the time the
Option is granted, is an employee of the Company or any Related Corporation (as
defined below), including employees who are directors of the Company
(“Employees”). Non-Qualified Stock Options may be granted to Employees and to
such other persons who are employed by affiliated companies, other than
directors who are not Employees, as the Plan Administrator shall select. Options
may be granted in substitution for outstanding Options of another corporation in
connection with the merger, share exchange, acquisition of property or stock or
other reorganization between such other corporation and the Company or any
subsidiary of the Company. Any person to whom an Option is granted under this
Option Plan is referred to as an “Optionee.” Any person who is the owner of an
Option is referred to as a “Holder.”
 
As used in this Option Plan, the term “Related Corporation” shall mean any
corporation (other than the Company) that is a “Parent Corporation” of the
Company or “Subsidiary Corporation” of the Company, as those terms are defined
in Sections 424(e) and 424(f) respectively, of the Code (or any successor
provisions), and the regulations thereunder (as amended from time to time).
 

 
4.
STOCK.

 
The Plan Administrator is authorized to grant Options to acquire up to a total
of Seven Million Five Hundred Thousand (7,500,000) shares of the Company’s
authorized but unissued Common Stock during the period beginning with the
Effective Date as provided for in Section 7 and ending on the tenth anniversary
of the date of this Option Plan (“Option Grant Period”). The number of shares
with respect to which Options may be granted hereunder is subject to adjustment
as set forth in Subsection 5(m) hereof. In the event that any outstanding Option
expires or is terminated for any reason, the shares of Common Stock allocable to
the unexercised portion of such Option may again be subject to an Option to the
same Optionee or to a different person eligible under Section 3 of this Option
Plan so long as the grant is made within the Option Grant Period; provided
however, that any canceled Options will be counted against the maximum number of
shares with respect to which Options may be granted to any particular person as
set forth in Section 6 hereof.
 

 
5.
TERMS AND CONDITIONS OF OPTIONS.

 
Each Option granted under this Option Plan shall be evidenced by a written or
online agreement approved by the Plan Administrator (the “Agreement”).
Agreements may contain such provisions, not inconsistent with this Option Plan,
as the Plan Administrator in its discretion may deem advisable. All Options also
shall comply with the following requirements:
 

 
(a)
Number of Shares and Type of Option.

 
Each Agreement, in itself or by reference to a service provider’s stock option
website, shall state the number of shares of Common Stock to which it pertains
and whether the Option is intended to be an Incentive Stock Option or a
Non-Qualified Stock Option. In the absence of action to the contrary by the Plan
Administrator in connection with the grant of an Option, all Options shall be
Non-Qualified Stock Options. The aggregate fair market value (determined at the
Date of Grant, as defined below) of the stock with respect to which Incentive
Stock Options are exercisable for the first time by the Optionee during any
calendar year shall not exceed $100,000, or such other limit as may be
prescribed by the Code as it may be amended from time to time. Any portion of an
Option which exceeds the annual limit shall not be void, but rather shall be a
Non-Qualified Stock Option.
 
 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
ARDENT MINES LIMITED STOCK OPTION PLAN

--------------------------------------------------------------------------------

 

 
(b)
Date of Grant.

 
Each Agreement, in itself or by reference to a service provider’s stock option
website, shall state the date within the Option Grant Period that the Plan
Administrator has deemed to be the effective date of the Option for purposes of
this Option Plan (the “Date of Grant”).
 

 
(c)
Option Price.

 
Each Agreement, in itself or by reference to a service provider’s stock option
website, shall state the price per share of Common Stock at which it is
exercisable. The exercise price shall be fixed by the Plan Administrator at
whatever price the Plan Administrator may determine in the exercise of its sole
discretion; provided that the per share exercise price for any Option granted
shall not be less than the fair market value per share of the Common Stock at
the Date of Grant as determined by the Plan Administrator in good faith;
provided further, that with respect to Incentive Stock Options granted to
greater-than-10 percent (> 10%) shareholders of the Company (as determined with
reference to Section 424(d) of the Code), the exercise price per share shall not
be less than 110 percent (110%) of the fair market value per share of the Common
Stock at the Date of Grant as determined by the Plan Administrator in good
faith; and, provided further, that Options granted in substitution for
outstanding options of another corporation in connection with the merger, share
exchange, acquisition of property or stock or other reorganization involving
such other corporation and the Company or any subsidiary of the Company may be
granted with an exercise price equal to the exercise price for the substituted
option of the other corporation, subject to any adjustment consistent with the
terms of the transaction pursuant to which the substitution is to occur.



 
(d)
Duration of Options.

 
At the time of the grant of the Option, the Plan Administrator shall designate,
subject to Subsection 5(g) below, the expiration date of the Option, which date
shall not be later than ten (10) years from the Date of Grant; provided, that
the expiration date of any Incentive Stock Option granted to a greater-than-10
percent (>10%) shareholder of the Company (as determined with reference to
Section 424(d) of the Code) shall not be later than five (5) years from the Date
of Grant. In the absence of action to the contrary by the Plan Administrator in
connection with the grant of a particular Option, and except in the case of
Incentive Stock Options as described above, all Options granted under this
Section 5 shall expire ten (10) years from the Date of Grant.
 

 
(e)
Vesting Schedule.

 
No Option shall be exercisable until it has vested. The vesting schedule for
each Option shall be set by the Plan Administrator in accordance with policies
established from time to time by the Board of Directors.
 

 
(f)
Acceleration of Vesting.

 
The vesting of one or more outstanding Options may be accelerated by the Plan
Administrator at such times and in such amounts as it shall determine in its
sole discretion. The vesting of Options also shall be accelerated under the
circumstances described in Subsection 5(n) below.
 

 
(g)
Term of Option.

 
Vested Options shall terminate, to the extent not previously exercised, upon the
occurrence of the first of the following events: (i) the expiration of the
Option, as designated by the Plan Administrator in accordance with Subsection
5(d) above; (ii) the expiration of three (3) months following the date of an
Optionee’s termination of employment with the Company, any Related Corporation
or any affiliated company, as the case may be, other than as a result of death
or Disability; or (iii) the expiration of six (6) months following (A) the date
of death of the Optionee or (B) cessation of an Optionee’s employment by reason
of Disability (as defined below). If an Optionee’s employment or contractual
relationship is terminated by death, any Option held by the Optionee shall be
exercisable only by the person or persons to whom such Optionee’s rights under
such Option shall pass by the Optionee’s will or by the laws of descent and
distribution of the state or country of the Optionee’s domicile at the time of
death. For purposes of the Option Plan, “Disability” shall mean that the
Optionee is unable engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted, or can be expected to last, for a continuous
period of not less than twelve (12) months. This definition of “Disability” is
intended to comply with, and will be interpreted consistently with, sections
22(e)(3) and 422(c)(6) of the Code. Upon making a determination of Disability,
the Plan Administrator shall, for purposes of the Option Plan, determine the
date of an Optionee’s termination of employment.
 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
ARDENT MINES LIMITED STOCK OPTION PLAN

--------------------------------------------------------------------------------

 
Unless accelerated in accordance with Subsection 5(f) above, unvested Options
shall terminate immediately upon termination of employment of the Optionee by
the Company or by the Optionee for any reason whatsoever, including death or
Disability. For purposes of this Option Plan, transfer of employment between or
among the Company and/or any Related Corporation or affiliated company shall not
be deemed to constitute a termination of employment with the Company or any
Related Corporation or affiliated company. For purposes of this Subsection with
respect to Incentive Stock Options, employment shall be deemed to continue while
the Optionee is on military leave, sick leave or other bona fide leave of
absence (as determined by the Plan Administrator). The foregoing
notwithstanding, employment shall not be deemed to continue beyond the first
ninety (90) days of such leave, unless the Optionee’s re-employment rights are
guaranteed by statute or by contract.
 

 
(h)
Exercise of Options.

 
Options shall be exercisable, in full or in part, at any time after vesting,
until their termination. If less than all of the shares included in the vested
portion of any Option are purchased, the remainder may be purchased at any
subsequent time prior to the expiration of the Option term. No portion of any
Option for less than ten (10) shares (as adjusted pursuant to Subsection
5(m) below) may be exercised; provided, that if the vested portion of any Option
is less than ten (10) shares, it may be exercised with respect to all shares for
which it is vested. Only whole shares may be issued pursuant to an Option, and
to the extent that an Option covers less than one (1) share, it is
unexercisable.
 
Options or portions thereof may be exercised by giving written notice to the
Company, which notice shall specify the number of shares to be purchased, and be
accompanied by payment in the amount of the aggregate exercise price for the
Common Stock so purchased, which payment shall be in the form specified in
Subsection 5(i) below. The Company shall not be obligated to issue, transfer or
deliver a certificate of Common Stock to the Holder of any Option, until
provision has been made by the Holder, to the satisfaction of the Company, for
the payment of the aggregate exercise price for all shares for which the Option
shall have been exercised and for satisfaction of any tax withholding
obligations associated with such exercise. During the lifetime of an Optionee,
Options are exercisable only by the Optionee or a transferee who takes title to
the Option in the manner permitted by Subsection 5(k) hereof.
 

 
(i)
Payment upon Exercise of Option.

 
Upon the exercise of any Option, the aggregate exercise price shall be paid to
the Company by wire transfer, or, if permitted by the Plan Administrator, in
cash, by cashier’s check, or any other method approved by the Plan
Administrator. In addition, the Holder may pay for all or any portion of the
aggregate exercise price by delivering to the Company shares of Common Stock
previously held by such Holder which shall be valued at fair market value as of
the date of exercise (as determined by the Plan Administrator).
 

 
(j)
Rights as a Shareholder.

 
A Holder shall have no rights as a shareholder with respect to any shares
covered by an Option until such Holder becomes a record holder of such shares,
irrespective of whether such Holder has given notice of exercise. Subject to the
provisions of Subsections 5(m) and 5(n) hereof, no rights shall accrue to a
Holder and no adjustments shall be made on account of dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights declared on, or created in, the Common Stock for which the
record date is prior to the date the Holder becomes a record holder of the
shares of Common Stock covered by the Option, irrespective of whether such
Holder has given notice of exercise.
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
ARDENT MINES LIMITED STOCK OPTION PLAN

--------------------------------------------------------------------------------


 

 
(k)
Transfer of Option.

 
Options granted under this Option Plan and the rights and privileges conferred
by this Option Plan may not be transferred, assigned, pledged or hypothecated in
any manner (whether by operation of law or otherwise) other than by will, by
applicable laws of descent and distribution, and shall not be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of any Option or of any right or
privilege conferred by this Option Plan contrary to the provisions hereof, or
upon the sale, levy or any attachment or similar process upon the rights and
privileges conferred by this Option Plan, such Option shall thereupon terminate
and become null and void.
 

 
(l)
Securities Regulation and Tax Withholding.

 
(1) Shares shall not be issued with respect to an Option unless the exercise of
such Option and the issuance and delivery of such shares shall comply with all
relevant provisions of law, including, without limitation, Section 162(m) of the
Code, any applicable state securities laws, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations thereunder and the
requirements of any stock exchange or automated inter-dealer quotation system of
a registered national securities association upon which such shares may then be
listed, and such issuance shall be further subject to the approval of counsel
for the Company with respect to such compliance, including the availability of
an exemption from registration for the issuance and sale of such shares. The
inability of the Company to obtain from any regulatory body the authority deemed
by the Company to be necessary for the lawful issuance and sale of any shares
under this Option Plan, or the unavailability of an exemption from registration
for the issuance and sale of any shares under this Option Plan, shall relieve
the Company of any liability with respect to the non-issuance or sale of such
shares.
 
As a condition to the exercise of an Option, the Plan Administrator may require
the Holder to represent and warrant in writing at the time of such exercise that
the shares are being purchased only for investment and without any then-present
intention to sell or distribute such shares. At the option of the Plan
Administrator, a stop-transfer order against such shares may be placed on the
stock books and records of the Company, and a legend indicating that the stock
may not be pledged, sold or otherwise transferred unless an opinion of counsel
is provided stating that such transfer is not in violation of any applicable law
or regulation, may be stamped on the certificates representing such shares in
order to assure an exemption from registration. The Plan Administrator also may
require such other documentation as may from time to time be necessary to comply
with Federal and state securities laws.
 
(2) The Holder shall pay to the Company by certified or cashier’s check, unless
another method is permitted by the Plan Administrator, promptly upon exercise of
an Option or, if later, the date that the amount of such obligations becomes
determinable, all applicable Federal, state, local and foreign withholding taxes
that the Plan Administrator, in its discretion, determines to result upon
exercise of an Option or from a transfer or other disposition of shares of
Common Stock acquired upon exercise of an Option or otherwise related to an
Option or shares of Common Stock acquired in connection with an Option.
 
 
Page 5 of 7

--------------------------------------------------------------------------------

 
 
ARDENT MINES LIMITED STOCK OPTION PLAN

--------------------------------------------------------------------------------

 
(3) The issuance, transfer or delivery of certificates of Common Stock pursuant
to the exercise of Options may be delayed, at the discretion of the Plan
Administrator, until the Plan Administrator is satisfied that the applicable
requirements of the Federal and state securities laws and the withholding
provisions of the Code have been met.



 
(m)
Stock Dividend or Reorganization.

 
(1) If (i) the Company shall at any time be involved in a transaction described
in Section 424(a) of the Code (or any successor provision) or any “corporate
transaction” described in the regulations thereunder; (ii) the Company shall
declare a dividend payable in, or shall subdivide or combine, its Common Stock
or (iii) any other event with substantially the same effect shall occur, the
Plan Administrator shall, subject to applicable law, with respect to each
outstanding Option, proportionately adjust the number of shares of Common Stock
subject to such Option and/or the exercise price per share so as to preserve the
rights of the Holder substantially proportionate to the rights of the Holder
prior to such event, and to the extent that such action shall include an
increase or decrease in the number of shares of Common Stock subject to
outstanding Options, the number of shares available under Section 4 of this
Option Plan shall automatically be increased or decreased, as the case may be,
proportionately, without further action on the part of the Plan Administrator,
the Company, the Company’s shareholders, or any Holder.
 
(2) In the event that the presently authorized capital stock of the Company is
changed into the same number of shares with a different par value, or without
par value, the stock resulting from any such change shall be deemed to be Common
Stock within the meaning of the Option Plan, and each Option shall apply to the
same number of shares of such new stock as it applied to old shares immediately
prior to such change.
 
(3) The foregoing adjustments in the shares subject to Options shall be made by
the Plan Administrator, or by any successor administrator of this Option Plan,
or by the applicable terms of any assumption or substitution document.
 
(4) The grant of an Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.
 

 
(n)
Change in Control.

 
(1) If at any time there is a Change in Control (as defined below) of the
Company, all Options outstanding at the date thereof shall accelerate and become
fully vested and exercisable in full for the duration of the Option term as of
the later of the date of the Change in Control or six months after the Date of
Grant of the Option. For purposes of this Subsection, “Change in Control” shall
mean if either one of the following shall occur without the approval of the
majority of the Company’s Board of Directors: (i) when any “person,” as such
term is used in Sections 13(d) and 14(d) of the Exchange Act as amended (other
than the Company, a subsidiary thereof or a Company employee benefit plan,
including any trustee of such plan acting as trustee) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;
or (ii) the occurrence of a transaction requiring shareholder approval, and
involving the sale of all or substantially all of the assets of the Company or
the merger of the Company with or into another corporation.


(2) Except as provided in this Section 5, no Optionee or Holder shall have
rights by reason of any subdivision or consolidation of shares of stock of any
class including Common Stock or the payment of any stock dividend on shares of
Common Stock, or any other increase or decrease in the number of shares of
Common Stock, or by reason of any liquidation, dissolution, corporate
combination or division; and any issuance by the Company of shares of stock of
any class including Common Stock, or securities convertible into shares of stock
of any class including Common Stock, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of shares of
Common Stock subject to any Option.
 

 
6.
LIMITATION ON INDIVIDUAL OPTION GRANTS.

 
The Option Plan shall not limit the number of Options to purchase shares of
Common Stock with respect to any person eligible to receive Options, except
subject to the conditions set forth in Section 5 above.
 

 
7.
EFFECTIVE DATE; TERM.

 
The date on which this Option Plan is adopted (the “Effective Date”) shall be
the date of adoption by the Board of Directors of the Company set forth at the
end of this instrument.  If this Option Plan is not ratified and approved by the
shareholders of the Company within one year from the date of adoption, then all
Options granted under Option Plan shall nonetheless remain valid and exercisable
in accordance with their respective conditions, however, all such Options shall
be Non-Qualified Stock Options.  For purposes of granting Options, the Option
Plan shall terminate at midnight on the tenth anniversary of the date of this
Option Plan, unless terminated before then by the Plan Administrator and for
other purposes the Option Plan shall remain in effect as long as any Options are
outstanding.
 

 
8.
NO OBLIGATIONS TO EXERCISE OPTION.

 
The grant of an Option shall impose no obligation upon the Optionee to exercise
such Option.
 

 
9.
NO RIGHT TO OPTIONS OR TO EMPLOYMENT.

 
Whether or not any Options are to be granted under this Option Plan shall be
exclusively within the discretion of the Plan Administrator, and nothing
contained in this Option Plan shall be construed as giving any person any right
to participate under this Option Plan. The grant of an Option shall in no way
constitute any form of agreement or understanding binding on the Company, any
Related Company or any affiliate, express or implied, that the Company, any
Related Company or any affiliate will employ or contract with an Optionee for
any length of time, nor shall it interfere in any way with the Company’s or,
where applicable, a Related Company’s or affiliate’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.
 
 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
ARDENT MINES LIMITED STOCK OPTION PLAN

--------------------------------------------------------------------------------

 
 

 
10.
APPLICATION OF FUNDS.

 
The proceeds received by the Company from the sale of Common Stock issued upon
the exercise of Options may be used for general corporate purposes, including,
without limitation, to purchase and retire Common Stock pursuant to Rule 10b-18
to the extent such transactions have been authorized by the Board and in other
cases for general corporate purposes, unless otherwise directed by the Board.



 
11.
INDEMNIFICATION OF PLAN ADMINISTRATOR.

 
In addition to all other rights of indemnification they may have as members of
the Board, members of the Plan Administrator shall be indemnified by the Company
for all reasonable expenses and liabilities of any type or nature, including
attorneys’ fees, incurred in connection with any action, suit or proceeding to
which they or any of them are a party by reason of, or in connection with, this
Option Plan or any Option granted under this Option Plan, and against all
amounts paid by them in settlement thereof (provided that such settlement is
approved by independent legal counsel selected by the Company), except to the
extent that such expenses relate to matters for which it is adjudged that such
Plan Administrator member is liable for willful misconduct; provided, that
within fifteen (15) days after the institution of any such action, suit or
proceeding, the Plan Administrator member involved therein shall, in writing,
notify the Company of such action, suit or proceeding, so that the Company may
have the opportunity to make appropriate arrangements to prosecute or defend the
same.
 

 
12.
AMENDMENT OF OPTION PLAN.

 
The Plan Administrator may, at any time, modify, amend or terminate this Option
Plan or modify or amend Options granted under this Option Plan, including,
without limitation, such modifications or amendments as are necessary to
maintain compliance with applicable statutes, rules or regulations; provided
however, no amendment with respect to an outstanding Option which has the effect
of reducing the benefits afforded to the Holder thereof shall be made over the
objection of such Holder, provided further, that the Plan Administrator is
prohibited from any downward modification of the Option Price established under
Section 5(c) not specifically authorized in the Option Plan. The Plan
Administrator may condition the effectiveness of any such amendment on the
receipt of shareholder approval at such time and in such manner as the Plan
Administrator may consider necessary for the Company to comply with or to avail
the Company and/or the Optionees of the benefits of any securities, tax, market
listing or other administrative or regulatory requirement.


 
The Effective Date of this Option Plan as duly adopted by the Board of Directors
is May 12, 2011.


#           #           #



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 7 of 7